Exhibit (a)(3) [SPEED LETTERHEAD] DISCLOSURE DOCUMENT , 2016 Dear Shareholder, After careful consideration, our Board of Directors (the “ Board ”) has concluded that, due to the Company’s financial position, we are unable to continue to satisfy the costs and burdens associated with being a public company. As a result, we intend to engage in a transaction that will result in the termination of the registration of our common stock under the federal securities laws and the conversion of Speed Commerce into a privately-held Company. This will eliminate the significant expense and management and staff time required to comply with the reporting and related requirements under the federal securities laws, eliminate the burdens of being publicly traded, and provide the flexibility and benefits of being a privately-held company. The Transaction is a reverse split of our common stock whereby each sixteen (16) shares of our common stock will be converted to one share of our common stock (the “ Reverse Split ”), with holders who would otherwise receive a fraction of one whole share after completion of the Reverse Split receiving cash in lieu of such fractional interests in an amount equal to $0.01 per share for each pre-split share that becomes a fractional interest (the cash payment, together with the Reverse Split, referred to as the “ Transaction ”). As a result of the Transaction, shareholders owning fewer than sixteen (16) shares of our common stock on a pre-split basis at the close of business on March 7, 2016, the record date of the Reverse Split, will no longer be shareholders of the Company following effectiveness of the Reverse Split, which we anticipate will occur on or around March 30, 2016. Our Board has determined that the $0.01 per pre-split share price to be paid for fractional shares resulting from the Reverse Split represents fair value for a share of our common stock. The Board based this determination upon, among other things, the Fairness Opinion provided by Lake Street Capital Markets, LLC (“ Lake Street ”), its financial advisor engaged for purposes of providing suchFairness Opinion with respect tothe Transaction. The Board reviewed the proposed Transaction and considered its substantive and procedural fairness to all of the Company’sshareholders, including those shareholderswho will have their fractional shares cashed out in the Transaction. As part of the review, the Board retained Lake Street as an independent financial advisor to provide the Board with a Fairness Opinion regarding the fairness from a financial point of view ofthe consideration to be paid to the holders of fractional shares of our common stock following the Reverse Split. After careful consideration, the Board has determined, on behalf of the Company,that the transaction is substantively and procedurally fair and in the best interests of Speed Commerce andall of itsshareholders. Under Minnesota law, our Board may amend our Articles of Incorporation to implement the Reverse Split without the approval of the shareholders. Therefore, we are not seeking shareholder approval for this action and no vote is sought in connection with this action. Under Minnesota law, shareholders are entitled to dissenters’ rights of appraisal in connection with this type of going private transaction. The attached Disclosure Document contains details on the proposed Transaction, including dissenters’ rights available in connection with the proposed Transaction, and we urge you to read it very carefully. Thank you for your continued support. Dalton Edgecomb
